Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose a transducer device with sound leaking system and a sound guiding system to interfere at a target region to reduce sound pressure level of the leaked sound.
The prior art of record such as Saiki (20120070022) disclose a sound guiding mechanism but with prevention of leaking (Paragraph 0067 discloses “As such, the sound radiated to the back of the diaphragm 25 is radiated to the outside by passing through the sound hole 30, as indicated by the arrow III in (b) in FIG. 1, without passing through the magnetic air gap 27 and leaking to the front of the diaphragm 25.”) but leaking sound with a phase difference to reduce amplitude of a signal is missing from these references at a specific target location.
Moreover, the prior art of record disclose distribution of force via a panel for a bone conduction hearing device as disclosed by Kasic (20140064533) but the force distribution is to avoid uneven distribution of force (Paragraph 0006 discloses “The devices avoid problems associated with unreliable (OS generation, SVQ distribution, or overly obtrusive components,”).
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652